
	

113 HR 1066 IH: To amend the Indian Arts and Crafts Act to clarify the definition of Indian and Indian organization for the purposes of that Act.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1066
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Indian Arts and Crafts Act to clarify the
		  definition of Indian and Indian organization for the purposes of that
		  Act.
	
	
		1.DefinitionsSection 6(a) of the Act entitled An
			 Act to promote the development of Indian arts and crafts and to create a board
			 to assist therein, and for other purposes (25 U.S.C. 305e(a)) is
			 amended as follows:
			(1)By striking
			 paragraph (1) and inserting the following:
				
					(1)IndianThe
				term Indian means an individual that—
						(A)is a member of an
				Indian tribe;
						(B)is certified as an
				Indian artisan by an Indian tribe;
						(C)is a member of an
				Indian organization and who—
							(i)resides in the
				State in which the Indian organization is chartered and head­quar­tered;
				and
							(ii)is a direct
				lineal descendant of a person listed on the base roll of an Indian tribe,
				whether or not such individual qualifies for membership in the Indian tribe;
				or
							(D)is a member of an
				Indian organization and who—
							(i)resides in the
				State in which the Indian organization is chartered and head­quar­tered;
				and
							(ii)is a direct
				lineal descendant of a person listed on a judgment fund distribution list,
				roll, or census of Indians or other document prepared and approved by the
				Secretary of the Interior or the Secretary’s authorized representative, whether
				or not such judgment fund distribution list, roll, census or document is used
				by an Indian tribe to determine
				membership.
							.
			(2)By adding at the
			 end the following:
				
					(5)Indian
				organizationThe term Indian organization means a
				nonprofit organization that—
						(A)is chartered as a
				section 501(c)(3) organization with the State in which the organization is
				headquartered;
						(B)is recognized by a
				State legislative body as an Indian organization or group, in which a majority
				of its members are recognized as Indians, whether or not such organization is
				recognized as a State or federally recognized tribe;
						(C)is dedicated to
				preserving Native American principles, traditions, culture, history, language,
				and arts;
						(D)performs free
				genealogical information on its members to verify that an individual meets the
				definition of Indian as defined in this Act; and
						(E)retains
				genealogical information collected on its members for
				verification.
						.
			
